OPINION ON MOTION FOR REHEARING

What are days for?
Days are where we live.
They come, they wake us
Time and time over.
They are to be happy in;
Where can we live but days?
“Days”
The Whitsun Weddings
Philip Larkin
What is a “day”? This question, seeming so simple, is the conundrum we address upon motion for rehearing in this workers’ compensation case. We must define “day” in the context of whether Maria Macias, a nurse’s aide at Sierra Medical Center, worked 210 “days” for purposes of establishing her wage rate under the old Worker’s Compensation Act. We do this bearing in mind that the jury was also asked to find her average “daily” wage. We find that the word day, in the workers’ compensation context, means “work day” and although a work day may include parts of two calendar days, this does not create two “days” for purposes of establishing wage rate. To hold otherwise would throw the method of calculating wage rate into utter confusion, because the average daily wage could not then be established by looking at a full-time work day. We find that the legislature intended the phrase “210 days” as used in Tex.Rev.Civ.Stat.Ann. art. 8309, § 1(1) and (2) (Vernon 1967) to conform with its use of the phrase “average weekly wage” in the same sections.
The word “day” is not defined in workers’ compensation law. It is therefore to be given its commonly understood, everyday meaning. As set out in our original opinion, plaintiff Macias presented the jury with her time-cards and paycheck stubs to establish her average daily wage rate. She often worked shifts of longer than eight hours lasting from one day into the next, over the midnight hour.1 This, she urges, equates to two days under Webster’s definitions:
*912. the period of the earth’s rotation on its axis ordinarily divided into 24 hours, measured by the interval between two successive transits of a celestial body over the same meridian, and taking a specific name from that of the body [i.e.] solar day-
3 a: Civil Day b: among most modem nations: the mean solar day of 24 hours beginning at mean midnight ... Webster’s Third New International Dictionary, 578 (3d ed. 1971).
In considering how to define the word “day” in other contexts, Texas courts have said:
[OJrdinarily the word “day,” as used in the law, means a calendar day, and includes the time elapsing from one midnight to the successive one. [Citation omitted]. However, this rule was adopted and is followed merely as a matter of convenience in computing time, to obviate the necessity of having to make such calculation by hours, minutes, and seconds. [Citation omitted]. The term is not always so construed.
[[Image here]]
In order to determine what construction should be placed on the term “day,” as used by the Legislature in the statute here under construction, we must look to the purpose intended to be accomplished by the Act and the effect that it will have when so applied to the subject matter. Long v. City of Wichita Falls, 142 Tex. 202, 176 S.W.2d 936, 938-39 (1944).
Similarly,
The word ‘day’ has no absolute connotation. It may as well mean a point of time as a period of time. Phillips v. Reese, 256 S.W.2d 162, 166 (Tex.Civ.App.-El Paso 1952, writ ref'd n.r.e.).
In the only case we have found addressing the meaning of “210 day” employee in a workers’ compensation context, the Houston First Court was required to decide whether a part-time worker’s wage rate should be determined using her own four-hour daily wage, or that of a similarly situated full-time employee. The Court formulated the question as follows:
The main question for our determination is whether the term “day,” as used in Tex.Rev.Civ.Stat.Ann. art. 8309, sec. 1 (Vernon 1967) means a full eight hour day or whether it means any day on which an employee worked, regardless of the number of hours.
[[Image here]]
The dispute was over what comprised a ‘day,’ rather than the number of days worked or the hours worked during those work days. Liberty Mutual Fire Insurance Company v. Richards, 704 S.W.2d 399, 401 (Tex.App.-Houston [1st Dist.] 1985, writ ref'd n.r.e.).
This is the same question we determine here. That Court held that “day” meant full-time work day, not calendar day, and thus the proper method for determining wage rate was by using the wage of a similarly situated full-time employee, not the part-time claimant. Id. It held:
[T]he fact that an employee is permitted to work only part of a day on certain days will not authorize the counting of part days as whole days, thereby reducing his average daily wage. Richards, 704 S.W.2d at 402.
The same reasoning applies here, although in a different situation. If we were to use the midnight-to-midnight definition of “day” to support the jury’s finding that Ms. Macias was a 210-day employee, how could we then define “daily” in reviewing the jury’s finding on her average daily wage? We find that the legislature in this context must have meant “day” and “daily” to refer to the same thing: a work day.2 To hold otherwise would create an incongruity in the statute that the legislature surely did not intend.
Plaintiffiappellee’s motion for rehearing is overruled, and the case is remanded for new trial.

. Plaintiff submitted a number of inquiries to the insurance company trying to ascertain her wage rate status. Defendant artfully dodged each inquiry. The defendant’s evasive responses, while they may have aided it in obtaining a reversal here, subvert the purposes of open discovery, as well as the intent of the Worker's Compensation Act.


. This conforms with other definitions of the word: “a space of time” and "the hours or the daily recurring period established by usage or law for work [i.e. an eight-hour day].” Webster's Third New International Dictionary, 578 (3d ed. 1971).